Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 1 of 235




                    EXHIBIT A
                                                                                           E-FILED IN OFFICE - NV
                    Case 1:21-cv-00021-MLB   Document 1-1 Filed 01/04/21 Page 2 of 235
                                       20-A-07909-10                                CLERK OF SUPERIOR COURT
                                                                                     GWINNETT COUNTY, GEORGIA
                                                                                              20-A-07909-10
                                                                                         11/23/2020 3:27 PM


                                                                                      CLERK OF SUPERIOR COURT




Copy from re:SearchGA
                                                                                                              E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 3 of 235
                                                                                   CLERK OF SUPERIOR COURT
                                                                                                      GWINNETT COUNTY, GEORGIA
                                                                                                                  20-A-07909-10
                                                                                                             11/23/2020 3:27 PM

                               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                            STATE OF GEORGIA                                           CLERK OF SUPERIOR COURT




              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA;
              and UNIFIED GOVERNMENT OF
              ATHENS-CLARKE COUNTY,
              GEORGIA; on behalf of themselves and                            CIVIL ACTION FILE
              all others similarly situated,                                        20-A-07909-10
                                                                              NO. _______________
                        Plaintiffs,

              v.
                                                                              Jury Trial Demanded
              NETFLIX, INC.; HULU, LLC;
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.



                                      PETITION FOR DECLARATORY JUDGMENT
                                                AND OTHER RELIEF

                    COME NOW Plaintiffs, Gwinnett County, Georgia; the City of Brookhaven, Georgia;

             and the Unified Government of Athens-Clarke County, Georgia (collectively “Plaintiffs”); each

             on behalf of themselves and all others similarly situated, and for their Petition for Declaratory

             Judgment and Other Relief, state as follows:

                                                     INTRODUCTION

                                                               1.

                    Since July 1, 2007, the Georgia Consumer Choice for Television Act (the “Television

             Act”), O.C.G.A. § 36-76-1 et seq., has required anyone offering “video service” in Georgia to

             apply for a franchise and pay franchise fees to cities and counties. Since that date, several

             providers of “video service,” such as cable companies, have remitted fees to Georgia cities and



             #3100351v1


Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 4 of 235




             counties as required by the Television Act and local ordinances. Defendants DIRECTV, LLC

             (“DIRECTV”); DISH Network Corp. and Dish Network L.L.C. (together “DISH”); Disney DTC

             LLC (“Disney”); Netflix, Inc. (“Netflix); and Hulu, LLC (“Hulu”) (collectively “Defendants”)

             provide “video service” to subscribers in Georgia but have not been paying these franchise fees,

             which deprives Georgia cities and counties of much-needed revenue. Plaintiffs seek to require

             Defendants to acquire the necessary franchises, pay the required franchise fees in the future, and

             compensate Plaintiffs and all other Georgia cities and counties for unpaid franchise fees for past

             service.

                                                                2.

                    The Television Act defines “video service” as “the provision of video programming

             through wireline facilities located at least in part in the public rights of way without regard to

             delivery technology, including Internet protocol technology. This term shall not include any

             video programming provided by a provider of commercial mobile service as defined in 47

             U.S.C. Section 332(d) or video programming provided as part of and via a service that enables

             users to access content, information, e-mail, or other services offered over the public Internet.”

             O.C.G.A. § 36-76-2(16).

                                                                3.

                    The Television Act requires an entity or person who offers video service in Georgia to

             pay a quarterly “franchise fee” to “each affected local governing authority” within which the

             entity or person provides video service. O.C.G.A. § 36-76-6. An “[a]ffected local governing

             authority” is defined as “any municipal governing authority when any part of such municipality

             is located within the service area and any county governing authority when any part of the

             unincorporated area of such county is located within the service area.” O.C.G.A. § 36-76-2(2).



             #3100351v1
                                                              -2-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 5 of 235




                                                               4.

                    The Television Act is designed to be self-executing, with entities and persons obtaining

             franchises before offering video service and then paying franchise fees to affected local

             governing authorities with little or no government involvement. For many years, entities offering

             video service to subscribers in Georgia, such as traditional cable companies, have abided by the

             Act’s requirements and remitted the requisite fees to affected local governing authorities.

                                                               5.

                    In recent years, however, increasing numbers of Georgians have obtained some or all of

             their video service from Defendants. Defendants transmit video programming to Georgia

             subscribers using internet protocol and other technologies. When doing so, Defendants transmit

             their programming through wireline facilities located at least in part in Georgia’s public rights-

             of-way. Defendants do not fall within the exception language to the definition of “video service”

             because they are not commercial mobile service providers or internet service providers (“ISPs”)

             and because Defendants’ services bypass the public Internet. Therefore, Defendants are required

             by the Television Act to pay the Plaintiffs—and all other Georgia cities and counties in which

             Defendants transmit video programming through facilities located at least in part in a public

             right-of-way—franchise fees.

                                                               6.

                    Despite the requirements of the Television Act, Defendants have not applied for a

             franchise or paid franchise fees to Georgia’s cities and counties in which they provide service.

                                                               7.

                    Plaintiffs, on behalf of themselves and all other Georgia affected local governing

             authorities in which Defendants transmit video programming through facilities located at least in



             #3100351v1
                                                             -3-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 6 of 235




             part in the Georgia public rights-of-way, seek to require Defendants to abide by the Television

             Act and to pay the required franchise fees.

                                       PARTIES, JURISDICTION, AND VENUE

                                                               8.

                    Gwinnett County, Georgia (“Gwinnett”) is a lawfully existing Georgia affected local

             governing authority within the meaning of the Television Act, and it has been at all times since

             the Act was passed. Gwinnett is a political subdivision of the state of Georgia whose situs is

             located in Lawrenceville, Gwinnett County, Georgia.

                                                               9.

                    The City of Brookhaven, Georgia (“Brookhaven”) is a lawfully existing Georgia affected

             local governing authority within the meaning of the Television Act, and it has been at all times

             since incorporation in 2012. Brookhaven is a political subdivision of the state of Georgia whose

             situs is located in DeKalb County, Georgia.

                                                               10.

                    The Unified Government of Athens-Clarke County, Georgia (“ACC”) is a lawfully

             existing Georgia affected local governing authority within the meaning of the Television Act,

             and it has been at all times since the Act was passed. ACC is a political subdivision of the state

             of Georgia whose situs is located in Athens-Clarke County, Georgia.

                                                               11.

                    Plaintiffs are authorized to, intend to, and do receive franchise fees from traditional cable

             companies and other persons offering video service pursuant to the Television Act.




             #3100351v1
                                                             -4-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 7 of 235




                                                               12.

                    Defendant DIRECTV, LLC is a California limited liability company. It is a subsidiary of

             AT&T, Inc. DIRECTV does business in Georgia, including in Gwinnett, and has done so at all

             times since July 1, 2007. DIRECTV’s registered agent in Georgia is CT Corporation System,

             located in Gwinnett County at 289 S. Culver St., Lawrenceville, Georgia 30046.

                                                               13.

                    Defendant DISH Network L.L.C. is a Colorado limited liability company with a

             registered agent in Norcross, Georgia (Gwinnett County). Defendant DISH Network Corp., a

             Nevada corporation, is the parent company of DISH Network L.L.C. DISH does business in

             Georgia, including in Gwinnett, and has done so at all times since July 1, 2007. DISH Network

             L.L.C.’s registered agent in Georgia is Corporation Service Company, located in Gwinnett

             County at 40 Technology Parkway South, Suite 300 Norcross, Georgia, 30092.

                                                               14.

                    Defendant Disney is a Delaware corporation, with its headquarters in California. The

             company’s primary businesses are its video service, which offers online streaming of live video

             programming and a library of films and television programs (e.g., Disney+), as well as the

             distribution and production of original films and television series. Despite not registering to do

             business in Georgia, Disney does business in Georgia, including in Gwinnett, and has done so at

             all times since at least November 2019. Disney may be sued in Gwinnett County under O.C.G.A.

             § 9-10-93.

                                                               15.

                    Defendant Netflix, Inc. is a Delaware corporation, with its headquarters in California, and

             with a registered agent in Lawrenceville, Georgia (Gwinnett County). Netflix’s company’s



             #3100351v1
                                                             -5-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 8 of 235




             primary businesses are its video service, which offers online streaming of a library of films and

             television programs, as well as the distribution and production of original films and television

             series. Netflix does business in Georgia, including in Gwinnett, and has done so at all times since

             July 1, 2007. Netflix’s registered agent in Georgia is CT Corporation System, 289 S. Culver

             Street, Lawrenceville, Georgia, 30046.

                                                               16.

                    Defendant Hulu, LLC (“Hulu”) is a Delaware limited liability company, with

             headquarters in California. Hulu’s primary businesses are its video service, which offers online

             streaming of live video programming and a library of films and television programs, as well as

             the distribution and production of original films and television series. Hulu was previously

             registered to do business in Georgia, and had a registered agent in Lawrenceville, Georgia

             (Gwinnett County), but its registration was withdrawn in 2018. Despite not registering to do

             business in Georgia, Hulu indeed still does business in Georgia, including in Gwinnett, and has

             done so at all times since July 1, 2007. Hulu’s registered agent in Georgia is listed as CT

             Corporation System, 289 S. Culver Street, Lawrenceville, Georgia, 30046.

                                                               17.

                    This Court possesses subject-matter jurisdiction over this dispute because this is a civil

             lawsuit seeking declaratory, equitable, and other relief, and because no other court of this state

             has exclusive jurisdiction. Ga. Const. art. VI, § IV, ¶ I; O.C.G.A. §§ 9-4-2, 15-6-8, 23-1-1. This

             Court has jurisdiction to enforce Defendants’ obligations to pay franchise fees under the

             Television Act.




             #3100351v1
                                                             -6-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 9 of 235




                                                                 18.

                     This Court possesses personal jurisdiction over the non-registered foreign Defendants

             pursuant to Georgia’s long-arm statute, O.C.G.A. § 9-10-91 et seq., because the cause of action

             arises from or is connected with Defendants’ transaction of business within Georgia, and the

             exercise of jurisdiction by this Court does not offend traditional notions of fairness and

             substantial justice.

                                                                 19.

                     Venue is proper under Ga. Const. art. VI, § II, ¶¶ III & VI and O.C.G.A. §§ 9-10-30, 9-

             10-93, 14-2-510, and 14-11-1108 because Defendants can be found in this County, do business

             in this County, have a registered agent in this County, or last had a registered agent in this

             County, and a substantial part of the business at issue was transacted in this County.

                                            CLASS ACTION ALLEGATIONS

                                                                 20.

                     This action is brought by Plaintiffs pursuant to O.C.G.A. § 9-11-23 on behalf of

             themselves and all other Georgia affected local governing authorities that collect franchise fees,

             and in which Defendants have provided or continue to provide video service.

                                                                 21.

                     The proposed class includes over 40 Georgia local governments, many of which are small

             with very limited resources. These smaller jurisdictions have limited staffs and budgets, with

             little or no funds available for litigation of this nature. The class is so numerous that joinder of all

             members is impracticable.




             #3100351v1
                                                              -7-

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 10 of 235




                                                                22.

                     There are questions of law or fact common to the class, including but not limited to

             whether Defendants provide “video service” under Georgia law, O.C.G.A. § 36-76-2(16),

             whether Defendants obtained a state franchise to provide video service, and whether Defendants

             generate gross revenues from such operations.

                                                                23.

                     The claims asserted by Plaintiffs are typical of the claims of the class in that their

             statutory authority and fees are largely identical, and the interpretation and application of the

             applicable statutes and ordinances will be similar for all class members.

                                                                24.

                     Plaintiffs will fairly and adequately protect the interests of class members in that their

             interests are aligned and will vigorously prosecute the litigation. Plaintiffs have retained counsel

             competent and experienced in class-action litigation, including municipal class actions and

             substantially similar pending class actions filed against Defendants in Indiana and against most

             of the Defendants in Missouri.

                                                                25.

                     The prosecution of separate actions by individual class members would create a risk of:

             (a) inconsistent or varying adjudications with respect to individual members of the class which

             would establish incompatible standards of conduct for Defendants; and (b) adjudications with

             respect to individual members of the class which would as a practical matter be dispositive of the

             interests of other members not party to the adjudications or substantially impair or impede their

             ability to protect their interests.




             #3100351v1
                                                              -8-

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 11 of 235




                                                                26.

                    Defendants have acted or refused to act on grounds generally applicable to the class,

             thereby making appropriate final injunctive relief with respect to the class as a whole.

             Defendants have conducted business as if they are not required to remit franchise fees to Georgia

             affected local governing authorities, and they have failed or refused to pay these fees.

                                                                27.

                    The common questions of law or fact discussed above predominate over any questions

             affecting only individual members, and a class action is superior to other available methods for

             the fair and efficient adjudication of this controversy.

                                               FACTUAL ALLEGATIONS

             I.     Defendants provide video service to subscribers in Georgia.

                                                                28.

                    Under O.C.G.A. § 36-76-6, Georgia affected local governing authorities are entitled to

             receive a franchise fee from persons transmitting video programming through facilities located at

             least in part in a public right-of-way. Gwinnett and other Georgia affected local governing

             authorities are entitled to collect this fee from video service providers operating within their

             boundaries and do in fact collect it from compliant video service providers.

                                                                29.

                    Defendants should be paying this fee, as they provide programming comparable to that

             provided by television broadcast stations and other providers of video programming. Defendants

             provide paid video programming to subscribers who use their services to view professionally-

             produced and copyrighted television shows, movies, documentaries, and other programming.




             #3100351v1
                                                              -9-

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 12 of 235




                                                               30.

                    Netflix states that it offers video programming that is “comparable to similarly-focused

             US domestic cable networks.” See Ex. A, April 16, 2018 Shareholder Letter, at 2.

                                                               31.

                    Like other video-service providers, Defendants charge subscribers a fee to access their

             video programming. To stream Netflix’s video programming, Netflix subscribers must subscribe

             to one of three monthly plans: an $8.99 basic plan that allows subscribers to watch programming

             on one device at a time, a $13.99 standard plan that allows subscribers to watch programming on

             two devices at a time, or a $17.99 premium plan that allows subscribers to watch programming

             on four devices at a time.

                                                               32.

                    Netflix earned $1.86 billion from its U.S.-based operations in 2019. As of Q2 2020,

             Netflix has approximately 72.9 million U.S. subscribers. Assuming the percentage of Georgia

             customers is reflective of the overall U.S. population, Netflix currently has nearly two million

             Georgia customers.

                                                               33.

                    Hulu similarly claims that its video programming is a viable alternative to cable and

             broadcast television. As one of Hulu’s executives recently put it in a Hulu press release, “Hulu is

             the complete TV experience for consumers, offering both live and on-demand programming and

             more consumer choice than ever before.” Ex. B, May 2, 2018 Press Release.

                                                               34.

                    To stream Hulu’s on-demand video programming, Hulu subscribers similarly must

             subscribe to a monthly plan. The basic $5.99 plan is advertisement-supported, meaning it



             #3100351v1
                                                            - 10 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 13 of 235




             includes commercials. For $11.99 per month, subscribers can receive Hulu’s programming

             without commercials.

                                                              35.

                    Hulu also offers a service for $54.99 per month called Hulu + Live TV. It combines

             access to Hulu’s on-demand streaming libraries with live programming from over 60 TV

             channels, including the most popular sports, news, and entertainment channels. Hulu also offers

             the Hulu + Live TV plan without commercials for $60.99. Additionally, Hulu offers other “add-

             on” features, including, inter alia, HBO, Showtime, and enhanced DVR capabilities.

                                                              36.

                    Hulu currently has over 28 million U.S. subscribers. Assuming the percentage of Georgia

             customers is reflective of the overall U.S. population, Hulu currently has approximately 862,000

             Georgia customers.

                                                              37.

                    According to Disney, its Disney+ service offers “commercial-free programming with a

             variety of original feature-length films, documentaries, live-action, and animated series and

             short-form content.”1 More than 60 million people worldwide have subscribed to Disney+ since

             its launch in November 2019.

                                                              38.

                    DIRECTV and DISH compete directly with other video service providers, offering a

             mixture of live programming, premium channels like HBO, SHOWTIME, STARZ, and

             Cinemax, and on-demand video service. Subscribers to Defendants’ services have a unique




             1
               https://dtcimedia.disney.com/disney-plus; https://dtcimedia.disney.com/news/dtci-disney-plus-
             sign-ups.
             #3100351v1
                                                           - 11 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 14 of 235




             account that facilitates their paid access to the services, which are not offered for free to the

             general public.

                                                                39.

                    As of 2019, DIRECTV has over 17 million U.S. subscribers, including subscribers in

             Gwinnett and other class member cities and counties. Assuming the percentage of Georgia

             customers is reflective of the overall U.S. population, DIRECTV currently has approximately

             506,000 Georgia customers.

                                                                40.

                    As of 2019, DISH has over 9 million U.S. subscribers, including subscribers in Gwinnett

             and other class member cities and counties. Assuming the percentage of Georgia customers is

             reflective of the overall U.S. population, DISH currently has approximately 307,000 Georgia

             customers.

                                                                41.

                    Despite profiting from paid video programming provided to their numerous subscribers

             in Gwinnett and in other class member cities and counties, none of the Defendants have ever

             paid the required franchise fees to any class members.

             II.    Defendants’ services are “provided through wireline facilities located at least in part
                    in the public right-of-way” within the meaning of the Television Act.

                                                                42.

                    Under the Television Act, “video service” is “the provision of video programming

             through wireline facilities located at least in part in the public rights of way without regard to

             delivery technology, including Internet protocol technology. This term shall not include any

             video programming provided by a provider of commercial mobile service as defined in 47

             U.S.C. Section 332(d) or video programming provided as part of and via a service that enables

             #3100351v1
                                                             - 12 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 15 of 235




             users to access content, information, e-mail, or other services offered over the public Internet.”

             O.C.G.A. § 36-76-2(16).

                                                               43.

                    Defendants provide their paid video programming through wireline facilities in the public

             right-of-way, as described in the Television Act’s “video service” definition.

                                                               44.

                    Subscribers view Netflix’s, Disney DTC’s, and Hulu’s video programming using

             devices—including, inter alia, smart televisions, streaming media players like Roku or Apple

             TV, and set-top boxes from cable and satellite providers—that have software enabling them to

             stream Defendants’ video programming. See, e.g., Ex. C, How does Netflix work? When a

             subscriber wants to watch Netflix, Disney+, or Hulu, the companies deliver the video

             programming to the subscriber via internet protocol technology.

                                                               45.

                    To make this happen, Netflix, Disney, and Hulu push their programming over the local

             internet-service provider’s local broadband facilities. The local internet service provider’s

             broadband facilities are located in the public right-of-way, and they are “wireline facilities”

             within the meaning of the Television Act.

                                                               46.

                    Over the past decade, DIRECTV and DISH have transformed their businesses and

             method of delivery to meet the demands of the marketplace. As DISH stated in 2013, there is a

             “growing trend of customers taking their TV shows on the go.” Ex. D. DIRECTV and DISH

             responded to this trend by allowing subscribers to stream video programming whenever and




             #3100351v1
                                                            - 13 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 16 of 235




             wherever. Instead of using satellites, this streaming relies on wireline facilities in the public

             right-of-way, bringing Defendants squarely within the Television Act.

                                                                47.

                    DIRECTV allows subscribers to stream its programming without the use of a satellite

             dish. DIRECTV makes this clear to new subscribers: “Watch DIRECTV before your installation.

             As soon as you complete your DIRECTV order, you’ll be able to stream live and On Demand

             content from the channels included in your package on any device.” Ex. E.

                                                                48.

                    According to DIRECTV it is “easy” for subscribers “to view live TV and on demand

             shows in your home or on the go.” Ex. F. Subscribers can watch “live TV and 50,000 shows and

             movies On Demand on up to 5 screens at once—anytime, anywhere—on the DIRECTV app.”

             Ex. G. Subscribers can do so on their TV, or on other devices such as smartphones and iPads.

             These devices have software enabling them to stream DIRECTV’s video programming through

             the DIRECTV App and Sunday Ticket App.

                                                                49.

                    The DIRECTV app requires “[n]o additional equipment,” functions without using a

             satellite dish, and is offered “at no extra cost” to subscribers. Ex. H. Subscribers “don’t need a

             separate subscription” in order to access the DIRECTV app; access to the app is included in their

             package. Ex. I; see also Ex. G (DIRECTV app access included with all DIRECTV packages).

                                                                50.

                    DIRECTV also allows subscribers to rent or buy recently released movies through

             DIRECTV Cinema. Subscribers can either watch these movies on their TV or stream them “from

             [their] computer, tablet, or phone with the DIRECTV app.” Ex. J. This library of programming is



             #3100351v1
                                                             - 14 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 17 of 235




             available to all DIRECTV subscribers. See Ex. G (describing on-demand programming offered

             to all subscribers).

                                                                51.

                     Further, DIRECTV offers a stand-alone streaming service called AT&T TV NOW

             (formerly DIRECTV NOW).2 Depending on the package selected, AT&T TV NOW allows

             subscribers to watch up to 125+ live TV channels and numerous on-demand shows and movies.

             AT&T TV NOW requires no satellite dish, no hardware, and no installation. Instead, it uses

             devices—including, inter alia, smart televisions and streaming media players like Roku or Apple

             TV—that have software allowing AT&T TV NOW to deliver the video programming to the

             subscriber. See Ex. L. DIRECTV offers AT&T TV NOW in Plaintiffs’ and class members’

             geographic areas.

                                                                52.

                     DIRECTV also offers advanced digital video recording devices (“DVR”) that, among

             other things, allow subscribers to watch select shows that have recently aired, and to stop and

             restart live TV. Many of the advanced features, however, will not function unless the DVR is

             connected to the local internet service provider’s wireline facilities.

                                                                53.

                     DISH likewise allows its subscribers to view its programming without the use of a

             satellite. As DISH emphasizes in its marketing, you can “[w]atch when you want, where you

             want, and how you want…. All it takes is becoming a DISH subscriber.” Ex. M. Moreover, with




             2
               DIRECTV still controls the AT&T TV NOW service. See Ex. K (“DIRECTV, LLC, a
             subsidiary of AT&T Inc., licenses the App to You and grants You access to the AT&T TV NOW
             service ….”).
             #3100351v1
                                                             - 15 -

Copy from re:SearchGA
                      Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 18 of 235




             on-demand programming, “you can watch missed episodes, catch up on an entire season, or

             check out the newest shows and movies.” Ex. N.

                                                                54.

                      DISH subscribers can stream DISH programming on their TVs or on mobile devices.

             With the DISH Anywhere feature, a subscriber can transform a “computer, smartphone, or tablet

             into [their] TV and enjoy … all [their] live channels, everything on your DVR, and thousands of

             On Demand titles.” See Ex. N. Subscribers can view “over 50,000 full-length TV shows and

             movies from over 150 of the top networks, including ABC, CBS, Bravo, and many more.” Ex.

             O. Subscribers can “[w]atch live and recorded TV on-the-go or get access to thousands of

             movies and shows On Demand.” Ex. P.

                                                                55.

                      These mobile and on-demand features are included in every DISH package, and they

             function without using a satellite dish. See Ex. O. There is no extra cost to use these features;

             access is granted simply by being a DISH subscriber.

                                                                56.

                      DISH also has a stand-alone streaming service called Sling TV. It allows subscribers to

             watch live TV channels and numerous on-demand shows and movies. Sling TV requires no

             satellite dish, no hardware, and no installation. Instead, it uses devices—including, inter alia,

             smart televisions and streaming media players like Roku or Apple TV—that have software

             allowing Sling TV to deliver the video programming to the subscriber. Sling TV has over two

             million subscribers nationwide, and it is offered in Plaintiffs’ and class members’ geographic

             areas.




             #3100351v1
                                                             - 16 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 19 of 235




                                                               57.

                    Further, DISH offers advanced DVRs that, among other things, allow subscribers to

             watch select shows that have recently aired, and to stop and restart live TV. Many of the

             advanced features, however, will not function unless the DVR is connected to the local internet

             service provider’s wireline facilities.

                                                               58.

                    When streaming their video programming, both DIRECTV and DISH use internet-

             protocol technology to deliver the programming. The Television Act explicitly states that it

             encompasses this delivery technology. O.C.G.A. § 36-76-2(16) (stating that “video service” is

             “the provision of video programming through wireline facilities located at least in part in the

             public rights of way without regard to delivery technology, including Internet protocol

             technology … .”).

                                                               59.

                    To compete in a changing marketplace, DIRECTV and DISH elected to fundamentally

             change their product: they broke away from satellite-only content and now deliver programming

             via wireline facilities in the public right-of-way. They must bear the responsibilities associated

             with making that election.

             III.   Defendants do not provide video programming solely as part of a service that
                    “enables users to access content, information, electronic mail, or other services
                    offered over the public internet.”

                                                               60.

                    Defendants’ video programming falls squarely within the Television Act, and no

             exclusion applies. Defendants are not commercial mobile service providers as defined by 47

             U.S.C. § 332(d). Moreover, Defendants are not providing, and have not provided, video


             #3100351v1
                                                            - 17 -

Copy from re:SearchGA
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 20 of 235




             programming “provided as part of and via a service that enables users to access content,

             information, e-mail, or other services offered over the public Internet,” per O.C.G.A. § 36-76-

             2(16), for several reasons.

                                                                61.

                     First, Defendants are video content providers, not internet access enablers. Instead, it is

             the internet access service (provided by ISPs) that enables users to access content, information,

             e-mail, or other services offered over the public internet. Defendants are not, and have not been,

             ISPs.

                                                                62.

                     Second, Defendants go to great lengths to avoid the public internet when streaming their

             video programming. They use delivery networks that keep video content as local as possible by

             keeping their content either within or directly connected to local internet-service providers’

             privately owned network facilities. The rationale for doing so is at least two-fold: (a) avoid the

             significant additional cost of transferring data through the public internet backbone, and (b)

             improve customer streaming quality and performance.

                                                                63.

                     Netflix uses a proprietary delivery network called Netflix Open Connect to deliver its

             video programming. See, e.g., Ex. Q, How Netflix Works With ISPs Around the Globe to Deliver

             a Great Viewing Experience. When a Netflix subscriber wants to view Netflix programming, the

             subscriber will be connected to the closest Netflix Open Connect server offering the fastest

             speeds and best video quality.




             #3100351v1
                                                             - 18 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 21 of 235




                                                                64.

                    Netflix initially used third-party CDNs after the launch of Netflix’s streaming service in

             2007. But Netflix made a decision in 2011 to build its own content delivery network. Id. Since

             then, Netflix has placed Open Connect servers in nearly 1,000 separate locations around the

             world, including multiple locations in Georgia.

                                                                65.

                    Many of these Netflix Open Connect servers are embedded directly within an internet-

             service provider’s data center to ensure the content remains tied to the local internet-service

             provider’s privately owned network facilities without using the public internet. Id. Netflix also

             places these servers in other locations where they can be connected directly to an internet-service

             provider’s privately owned network facilities without using the public internet. Id.

                                                                66.

                    Netflix stores its popular programming on these local Open Connect servers so that it will

             be close to the subscriber upon request. This allows the company’s popular programming to be

             delivered through the internet-service provider’s local, privately owned network facilities

             without using the public internet. Netflix has “end-to-end” control of its entire Open Connect

             system.

                                                                67.

                    Netflix has publicly admitted that its use of Open Connect bypasses the internet. In its

             2016 article, Netflix observed that “[e]ven though millions of people around the world will be

             watching, there will be very little additional traffic on the ‘internet’ because of a decision we

             made in 2011 to build our own content delivery network, or CDN.” Id. This same article




             #3100351v1
                                                             - 19 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 22 of 235




             observed, “[a]fter the[] appliances are installed in an ISP’s data center, almost all Netflix content

             is served from the local OCAs rather than ‘upstream’ from the internet.” Id.

                                                                   68.

                     Hulu also uses delivery networks to deliver its content and the basic principles remain the

             same as just described for Netflix’s Open Connect system. The delivery networks Hulu uses

             place its video programming onto servers either inside of or directly connected to an internet-

             service provider’s privately owned network facilities. Hulu uses the following third-party content

             delivery networks: Akamai, Fastly, Amazon Cloudfront, CenturyLink (formerly Level 3), and

             Verizon (Edgecast). As with Netflix, this setup allows Hulu to avoid the public internet and gives

             it end-to-end control of its content delivery. This is true whether a subscriber is viewing an on-

             demand video from Hulu or live programming from Hulu. See, e.g., Ex. R, The Anatomy of a

             Live OTT Service.

                                                                   69.

                     According to the Hulu Tech Blog, Hulu + Live TV has “establish[ed] private

             connections” between encoding vendors and Hulu. Ex. S, The Challenges of Live Linear Video

             Ingest — Part Three: Key Learnings. Doing so “bypasses public internet, resulting in faster and

             more consistent file transfer speeds” when transferring video content. Id. (emphasis added).

             Thus, Hulu uses private connections to receive video programming, and it then delivers the

             programming to subscribers using private connections with the privately owned network

             facilities of the local internet-service providers.

                                                                   70.

                     Disney likewise uses multiple delivery networks to deliver its content. Its delivery

             networks locate servers throughout the country, including in Georgia, so they can be connected



             #3100351v1
                                                              - 20 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 23 of 235




             directly to an ISP’s privately owned network facilities without using the public internet. The

             delivery networks store Disney’s popular programming on these local servers so that it will be

             close to the subscriber upon request. This allows Disney’s popular programming to be delivered

             through the ISP’s local, privately-owned network facilities and without using the public internet.

             This setup allows Disney to avoid the public internet.

                                                              71.

                    Disney uses at least four third-party CDNs to make content available to online video

             subscribers: Akamai, CenturyLink, Limelight, and Fastly.

                                                              72.

                    Akamai has an office in Atlanta, Georgia.

                                                              73.

                    DIRECTV and DISH also use delivery networks, and they too locate servers throughout

             the country, including in Georgia, so they can be connected directly to an internet-service

             provider’s privately owned network facilities without using the public internet. The delivery

             networks store DIRECTV’s and DISH’s popular programming on these local servers so that it

             will be close to the subscriber upon request. This allows Defendants’ popular programming to be

             delivered through the internet-service provider’s local, privately owned network facilities and

             without using the public internet. This setup allows DIRECTV and DISH to avoid the public

             internet. Upon information and belief, this is true whether a subscriber is viewing an on-demand

             video or live programming via streaming.

                                                              74.

                    DIRECTV uses at least five third-party CDNs to make content available to online video

             subscribers: Akamai, CenturyLink, Limelight, Cloudfront (Amazon), and AT&T.



             #3100351v1
                                                           - 21 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 24 of 235




                                                                75.

                     DISH uses at least four third-party CDNs to make content available to online video

             subscribers: Fastly, Akamai, CenturyLink, and Comcast.

                                                                76.

                     Defendants are thus video service providers within the meaning of the Television Act and

             must pay franchise fees as authorized by O.C.G.A. § 36-76-6, Gwinnett County Cable and Video

             Service Ordinance (Code 1994, § 22-1; Order of 10-2-2007, § 22-01.01 et seq.), and similar

             ordinances. But Defendants have failed to comply with the Television Act by failing to seek a

             franchise authorization as required (O.C.G.A. § 36-76-3(a)(1)), by failing to give notice of intent

             to provide service in Gwinnett and other class members as required (O.C.G.A. § 36-76-4(c)), and

             by failing to pay the required franchise fees to Gwinnett and other class members.

                          COUNT I – DECLARATORY JUDGMENT, INJUNCTIVE RELIEF
                                          AND AN ACCOUNTING

                                                                77.

                     Plaintiffs repeat, reallege, and incorporate by reference all prior paragraphs of this

             Petition as if more fully set forth herein.

                                                                78.

                     Defendants are engaged in the business of providing video service in Plaintiffs’ and other

             class members’ geographic areas within the meaning of the Television Act, O.C.G.A. § 36-76-1

             et seq., but have failed to obtain the required franchises. Defendants derive gross revenues from

             their business, and they have engaged in their business and derived gross revenues (as defined by

             O.C.G.A. § 36-76-2(8)) from that business.




             #3100351v1
                                                             - 22 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 25 of 235




                                                               79.

                    Defendants have failed to pay or refused to pay franchise fees to Plaintiffs and class

             members as required by the Television Act, Gwinnett County Cable and Video Service

             Ordinance (Code 1994, § 22-1; Order of 10-2-2007, § 22-01.01 et seq.), and similar class

             member ordinances.

                                                               80.

                    Defendants’ competitors in the video service market—such as Charter

             Communications, Comcast, and Cox—have paid and continue to pay franchise fees to class

             members under the statutes, codes, and ordinances. Yet Defendants refuse to pay these fees,

             despite such laws requiring fair and nondiscriminatory competition and regulation.

                                                               81.

                    A justiciable controversy exists between Plaintiffs, Defendants, and class members.

                                                               82.

                    Plaintiffs and class members do not have an adequate remedy at law. Defendants’

             violations of the Television Act and Plaintiffs’ and class members’ codes and ordinances are

             continuing, and Plaintiffs and class members would be required to bring successive actions to

             enforce compliance and to collect unpaid fees.

                                                               83.

                    Unless Defendants are enjoined from violating the applicable statutes, local codes, and

             ordinances, Plaintiffs and class members will suffer irreparable harm or injury. Plaintiffs and the

             class members are being deprived of revenues needed for public health, safety, and welfare. In

             all probability, because Defendants intend to continue engaging in business in class member




             #3100351v1
                                                            - 23 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 26 of 235




             cities and counties and deriving gross revenues from their business, Plaintiffs and class members

             will continue to be deprived of franchise fees.

                                                                   84.

                    Defendants have a duty to class members to keep and maintain accurate accounts and

             records to ensure proper payment of franchise fees. See O.C.G.A. § 36-76-6(c).

                                                                   85.

                    Plaintiffs have incurred and will continue to incur costs and attorneys’ fees needed for the

             investigation and prosecution of these claims. Those attorneys’ fees and other expenditures will

             result in a benefit to all members of the class, and Plaintiffs’ counsel should recover these fees

             and expenditures pursuant to applicable law.

                    WHEREFORE, Plaintiffs, on behalf of themselves and all Georgia affected local

             governing authorities similarly situated, pray that this Court:

                    A.      Declare and adjudge that Defendants provide “video service” within the meaning

                            of the Television Act, O.C.G.A. § 36-76-1 et seq.;

                    B.      Declare and adjudge that Defendants have failed to comply with and owe

                            franchise fees under the Television Act, Gwinnett County Cable and Video

                            Service Ordinance (Code 1994, § 22-1; Order of 10-2-2007, § 22-01.01 et seq.),

                            and similar class member code and ordinance provisions since July 1, 2007 and

                            for the duration of this litigation;

                    C.      Order an accounting of all monies that Defendants owe Plaintiffs and class

                            members, including interest and penalties;




             #3100351v1
                                                               - 24 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 27 of 235




                     D.      Enjoin and restrain Defendants from engaging in business within the boundaries

                             of Plaintiffs and class members and deriving gross revenues therefrom without

                             paying the required franchise fees;

                     E.      Award attorneys’ fees, costs, and expenses from the amount(s) recovered for the

                             common benefit of the class; and

                     F.      Order such other and further relief as the Court deems just and proper under the

                             circumstances.

                                          COUNT II – UNJUST ENRICHMENT

                                                                86.

                     Plaintiffs repeat, reallege, and incorporate by reference all prior paragraphs of this

             Petition as if more fully set forth herein.

                                                                87.

                     Defendants have each operated as a “video service provider” within the meaning of the

             Television Act, O.C.G.A. § 36-76-1 et seq., in the geographic areas of Plaintiffs and other class

             members.

                                                                88.

                     But Defendants have failed to obtain the required state or local franchises and failed to

             remit franchise fees.

                                                                89.

                     By not doing so, each Defendant has received the benefit of doing business in Plaintiffs

             and other class members’ jurisdictions without complying with its statutory obligations, been

             aware that it was doing business without complying with its statutory obligations, and accepted

             and retained this benefit under circumstances that are inequitable or unjust, i.e., by depriving



             #3100351v1
                                                             - 25 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 28 of 235




             Plaintiffs and other class members of monies and other things due under the statutes, codes, and

             ordinances that Defendants refuse to honor.

                     WHEREFORE, Plaintiffs, on behalf of themselves and all Georgia affected local

             governing authorities similarly situated, pray that this Court:

                     A.      Declare and adjudge that Defendants’ failure to pay franchise fees as required by

                             the Television Act, Gwinnett County Cable and Video Service Ordinance (Code

                             1994, § 22-1; Order of 10-2-2007, § 22-01.01 et seq.), and similar class member

                             code and ordinance provisions caused Defendants to be unjustly enriched, as they

                             avoided fees that should have been paid to Plaintiffs and class members since July

                             1, 2007 and for the duration of this litigation;

                     B.      Order an accounting of all monies that Defendants owe Plaintiffs and class

                             members, including interest;

                     C.      Enjoin and restrain Defendants from engaging in business within the boundaries

                             of class members and deriving gross revenues therefrom without paying the

                             required franchise fees;

                     D.      Award attorneys’ fees, costs, and expenses from the amount(s) recovered for the

                             common benefit of the class; and

                     E.      Order such other and further relief as the Court deems just and proper under the

                             circumstances.

                             COUNT III – UNPAID FEES, INTEREST AND PENALTIES

                                                                90.

                     Plaintiffs repeat, reallege, and incorporate by reference all prior paragraphs of this

             Petition as if more fully set forth herein.



             #3100351v1
                                                             - 26 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 29 of 235




                                                                91.

                    Defendants owe Plaintiffs and other class members franchise fees, together with interest

             and penalties, as a result of their failure to comply with the applicable statutes, codes, and

             ordinances since July 1, 2007 and for the duration of this litigation.

                    WHEREFORE, Plaintiffs, on behalf of themselves and all Georgia affected local

             governing authorities similarly situated, pray that this Court:

                    A.      Enter judgment in favor of each class member and against Defendants for the

                            franchise fees, interest, and penalty due each class member from Defendants;

                    B.      Award attorneys’ fees, costs, and expenses from the amount(s) recovered for the

                            common benefit of the class; and

                    C.      Order such other and further relief as the Court deems just and proper under the

                            circumstances.



                    Respectfully submitted this 23rd day of November, 2020.


                                                            /s/ Robert L. Ashe III
                                                            Timothy Rigsbee
                                                            Georgia Bar No. 605579
                                                            rigsbee@bmelaw.com
                                                            Robert L. Ashe III
                                                            Georgia Bar No. 208077
                                                            ashe@bmelaw.com
                                                            Jennifer L. Peterson
                                                            Georgia Bar No. 601355
                                                            peterson@bmelaw.com
                                                            BONDURANT MIXSON & ELMORE, LLP
                                                            1201 West Peachtree Street, NW
                                                            Suite 3900
                                                            Atlanta, GA 30309
                                                            Telephone: 404.881.4100
                                                            Fax: 404.881.4111



             #3100351v1
                                                             - 27 -

Copy from re:SearchGA
                    Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 30 of 235




                                                 Steven M. Berezney (pro hac vice pending)
                                                 sberezney@koreintillery.com
                                                 Garrett R. Broshuis (pro hac vice pending)
                                                 gbroshuis@koreintillery.com
                                                 KOREIN TILLERY, LLC
                                                 505 N. 7th Street, Suite 3600
                                                 St. Louis, MO 63101
                                                 Telephone: 314.241.4844
                                                 Fax: 314.241.1854

                                                 ATTORNEYS FOR PLAINTIFFS




             #3100351v1
                                                  - 28 -

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 31 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 32 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 33 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 34 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 35 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 36 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 37 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 38 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 39 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 40 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 41 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 42 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 43 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 44 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 45 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 46 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 47 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 48 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 49 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 50 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 51 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 52 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 53 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 54 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 55 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 56 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 57 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 58 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 59 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 60 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 61 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 62 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 63 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 64 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 65 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 66 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 67 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 68 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 69 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 70 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 71 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 72 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 73 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 74 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 75 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 76 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 77 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 78 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 79 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 80 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 81 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 82 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 83 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 84 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 85 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 86 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 87 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 88 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 89 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 90 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 91 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 92 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 93 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 94 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 95 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 96 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 97 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 98 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 99 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 100 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 101 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 102 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 103 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 104 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 105 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 106 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 107 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 108 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 109 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 110 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 111 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 112 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 113 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 114 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 115 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 116 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 117 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 118 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 119 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 120 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 121 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 122 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 123 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 124 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 125 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 126 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 127 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 128 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 129 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 130 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 131 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 132 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 133 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 134 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 135 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 136 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 137 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 138 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 139 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 140 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 141 of 235




Copy from re:SearchGA
                        Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 142 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 143 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 144 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 145 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 146 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 147 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 148 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 149 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 150 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 151 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 152 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 153 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 154 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 155 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 156 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 157 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 158 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 159 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 160 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 161 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 162 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 163 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 164 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 165 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 166 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 167 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 168 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 169 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 170 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 171 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 172 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 173 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 174 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 175 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 176 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 177 of 235




Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 178 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                      IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                   STATE OF GEORGIA                                                      CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                                20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT DIRECTV, LLC
                               c/o CT Corporation System
                               289 S. Culver Street
                               Lawrenceville, GA 30046


                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                 Timothy Rigsbee
                                 Robert L. Ashe III
                                 Jennifer L. Peterson
                                 BONDURANT MIXSON & ELMORE, LLP
                                 1201 West Peachtree Street, NW
                                 Suite 3900
                                 Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                            23        NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk




             #3100843v1


Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 179 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                      IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                   STATE OF GEORGIA                                                      CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                                  20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT DISH NETWORK CORP.:
                               Corporation Service Company
                               40 Technology Parkway South
                               Suite 300
                               Norcross, GA 30092

                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                Timothy Rigsbee
                                Robert L. Ashe III
                                Jennifer L. Peterson
                                BONDURANT MIXSON & ELMORE, LLP
                                1201 West Peachtree Street, NW
                                Suite 3900
                                Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                          23          NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk




             #3100843v1


Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 180 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                       IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                    STATE OF GEORGIA                                                     CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                                 20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT DISH NETWORK L.L.C.:
                               Corporation Service Company
                               40 Technology Parkway South
                               Suite 300
                               Norcross, GA 30092

                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                Timothy Rigsbee
                                Robert L. Ashe III
                                Jennifer L. Peterson
                                BONDURANT MIXSON & ELMORE, LLP
                                1201 West Peachtree Street, NW
                                Suite 3900
                                Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                           23         NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk




             #3100843v1


Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 181 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                      IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                   STATE OF GEORGIA                                                      CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                               20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT DISNEY DTC LLC:
                                     c/o Corporation Service Company
                                     251 Little Falls Drive
                                     Wilmington, DE 19808

                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                Timothy Rigsbee
                                Robert L. Ashe III
                                Jennifer L. Peterson
                                BONDURANT MIXSON & ELMORE, LLP
                                1201 West Peachtree Street, NW
                                Suite 3900
                                Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                          23          NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk




             #3100843v1


Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 182 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                      IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                   STATE OF GEORGIA                                                      CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                              20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT HULU, LLC:
                               c/o CT Corporation System
                               289 S. Culver Street
                               Lawrenceville, GA 30046

                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                Timothy Rigsbee
                                Robert L. Ashe III
                                Jennifer L. Peterson
                                BONDURANT MIXSON & ELMORE, LLP
                                1201 West Peachtree Street, NW
                                Suite 3900
                                Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                           23         NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk




             #3100843v1


Copy from re:SearchGA
                                                                                                                               E-FILED IN OFFICE - NV
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 183 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                                        GWINNETT COUNTY, GEORGIA
                                                                                                                                  20-A-07909-10
                                                                                                                             11/23/2020 3:27 PM

                                      IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                   STATE OF GEORGIA                                                      CLERK OF SUPERIOR COURT


              GWINNETT COUNTY, GEORGIA;
              CITY OF BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF ATHENS-
              CLARKE COUNTY, GEORGIA; on behalf of
              themselves and all others similarly situated,                                CIVIL ACTION FILE
                                                                                                20-A-07909-10
                        Plaintiffs,                                                        NO. _______________

              v.

              NETFLIX, INC.; HULU, LLC;                                                    Jury Trial Demanded
              DISNEY DTC LLC; DIRECTV, LLC;
              DISH NETWORK CORP.; and
              DISH NETWORK L.L.C.,

                        Defendants.


                                                                  SUMMONS

             TO THE ABOVE NAMED DEFENDANT NETFLIX, INC.:
                               c/o CT Corporation System
                               289 S. Culver Street
                               Lawrenceville, GA 30046

                      You are hereby summoned and required to file with the Clerk of said court and serve upon the Plaintiff’s
             attorneys, whose names and address are:

                                Timothy Rigsbee
                                Robert L. Ashe III
                                Jennifer L. Peterson
                                BONDURANT MIXSON & ELMORE, LLP
                                1201 West Peachtree Street, NW
                                Suite 3900
                                Atlanta, GA 30309

             an answer to the Complaint which is herewith served upon you, within 30 days after service of this summons upon
             you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the relief
             demanded in the Complaint.
                          23          NOVEMBER
                      This ___ day __________________, 2020.


                                                                              Richard T. Alexander, Jr.
                                                                              Clerk of Superior Court


                                                                              By:
                                                                                     Deputy Clerk

             Addendum sheets for additional parties attached hereto.




             #3100843v1


Copy from re:SearchGA
                                                                                                            E-FILED IN OFFICE - AI
                     Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 184 of 235
                                                                                    CLERK OF SUPERIOR COURT
                                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                                              20-A-07909-10
                                                                                                        11/30/2020 12:50 PM

                               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                                                                     CLERK OF SUPERIOR COURT
                                            STATE OF GEORGIA


                GWINNETT COUNTY, GEORGIA;
                CITY OF BROOKHAVEN, GEORGIA;
                and UNIFIED GOVERNMENT OF
                ATHENS-CLARKE COUNTY,
                GEORGIA; on behalf of themselves and                           CIVIL ACTION FILE
                all others similarly situated,
                                                                               NO. 20-A-07909-10
                        Plaintiffs,

                v.
                                                                               Jury Trial Demanded
                NETFLIX, INC.; HULU, LLC;
                DISNEY DTC LLC; DIRECTV, LLC;
                DISH NETWORK CORP.; and
                DISH NETWORK L.L.C.,

                        Defendants.



                                      PLAINTIFFS’ MOTION FOR APPOINTMENT
                                           OF SPECIAL PROCESS SERVER


                        COME NOW the above-referenced Plaintiffs, pursuant to O.C.G.A. § 9-11-4 (c)

                and show this Court that expedited service on Defendants is necessary and request the

                appointment of a special process server to serve Defendants, as authorized under the law.

                        WHEREFORE, Plaintiffs move this Court for an Order appointing Donnie Briley,

                an agent of ABC Legal who is not an interested party to the suit, a citizen of the United

                States, and over the age of 18 years, to serve Defendants with process, and to make a

                return on those services pursuant to O.C.G.A. § 9-11-4 (c). Attached as Exhibit A is the

                Affidavit of Donnie Briley. A proposed Order is attached as Exhibit B.




                #3100471v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 185 of 235




                        Respectfully submitted this 30th day of November, 2020.


                                                            /s/ Robert L. Ashe III
                                                            Robert L. Ashe III
                                                            Georgia Bar No. 208077
                                                            ashe@bmelaw.com

                BONDURANT MIXSON & ELMORE, LLP
                3900 One Atlantic Center
                1201 West Peachtree Street, NW
                Atlanta, Georgia 30309
                Tel.: (404) 881-4100




                #3100471v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 186 of 235




                                        EXHIBIT A




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 187 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 188 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 189 of 235




                                         EXHIBIT B




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 190 of 235




                                IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                             STATE OF GEORGIA


                 GWINNETT COUNTY, GEORGIA;
                 CITY OF BROOKHAVEN, GEORGIA;
                 and UNIFIED GOVERNMENT OF
                 ATHENS-CLARKE COUNTY,
                 GEORGIA; on behalf of themselves and                           CIVIL ACTION FILE
                 all others similarly situated,
                                                                                NO. 20-A-07909-10
                         Plaintiffs,

                 v.
                                                                                Jury Trial Demanded
                 NETFLIX, INC.; HULU, LLC;
                 DISNEY DTC LLC; DIRECTV, LLC;
                 DISH NETWORK CORP.; and
                 DISH NETWORK L.L.C.,

                         Defendants.


                                                      PROPOSED ORDER

                        Upon Motion of the Plaintiffs for Appointment of Special Process Server, and it

                appearing appropriate, just and equitable,

                        It is considered, ordered and adjudged that Donnie Briley, an agent of ABC Legal, a

                citizen of the United States over the age of 18 years, and a party having no interest in the above-

                styled case, is hereby appointed special agent for service of Summons and Complaint in this case

                upon the Defendants.

                        SO ORDERED, this ___ day of _________________, 2020.




                                                                     Judge, Superior Court of Gwinnett County




                #3100552v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 191 of 235




                ORDER PREPARED BY:

                Robert L. Ashe III
                Georgia Bar No. 208077
                ashe@bmelaw.com
                BONDURANT MIXSON & ELMORE, LLP
                3900 One Atlantic Center
                1201 West Peachtree Street, NW
                Atlanta, Georgia 30309
                Tel.: (404) 881-4100




                #3100552v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 192 of 235




                                IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                             STATE OF GEORGIA


                 GWINNETT COUNTY, GEORGIA;
                 CITY OF BROOKHAVEN, GEORGIA;
                 and UNIFIED GOVERNMENT OF
                 ATHENS-CLARKE COUNTY,
                 GEORGIA; on behalf of themselves and                           CIVIL ACTION FILE
                 all others similarly situated,
                                                                                NO. 20-A-07909-10
                         Plaintiffs,

                 v.
                                                                                Jury Trial Demanded
                 NETFLIX, INC.; HULU, LLC;
                 DISNEY DTC LLC; DIRECTV, LLC;
                 DISH NETWORK CORP.; and
                 DISH NETWORK L.L.C.,

                         Defendants.


                                                      PROPOSED ORDER

                        Upon Motion of the Plaintiffs for Appointment of Special Process Server, and it

                appearing appropriate, just and equitable,

                        It is considered, ordered and adjudged that Donnie Briley, an agent of ABC Legal, a

                citizen of the United States over the age of 18 years, and a party having no interest in the above-

                styled case, is hereby appointed special agent for service of Summons and Complaint in this case

                upon the Defendants.

                        SO ORDERED, this ___ day of _________________, 2020.




                                                                     Judge, Superior Court of Gwinnett County




                #3100552v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 193 of 235




                ORDER PREPARED BY:

                Robert L. Ashe III
                Georgia Bar No. 208077
                ashe@bmelaw.com
                BONDURANT MIXSON & ELMORE, LLP
                3900 One Atlantic Center
                1201 West Peachtree Street, NW
                Atlanta, Georgia 30309
                Tel.: (404) 881-4100




                #3100552v1


Copy from re:SearchGA
                                                                                                           E-FILED IN OFFICE - AI
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 194 of 235
                                                                                  CLERK OF SUPERIOR COURT
                                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                                              20-A-07909-10
                                                                                                         11/30/2020 2:17 PM

                                IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                                                                      CLERK OF SUPERIOR COURT
                                             STATE OF GEORGIA


                 GWINNETT COUNTY, GEORGIA;
                 CITY OF BROOKHAVEN, GEORGIA;
                 and UNIFIED GOVERNMENT OF
                 ATHENS-CLARKE COUNTY,
                 GEORGIA; on behalf of themselves and                           CIVIL ACTION FILE
                 all others similarly situated,
                                                                                NO. 20-A-07909-10
                         Plaintiffs,

                 v.
                                                                                Jury Trial Demanded
                 NETFLIX, INC.; HULU, LLC;
                 DISNEY DTC LLC; DIRECTV, LLC;
                 DISH NETWORK CORP.; and
                 DISH NETWORK L.L.C.,

                         Defendants.


                                                      PROPOSED ORDER

                        Upon Motion of the Plaintiffs for Appointment of Special Process Server, and it

                appearing appropriate, just and equitable,

                        It is considered, ordered and adjudged that Donnie Briley, an agent of ABC Legal, a

                citizen of the United States over the age of 18 years, and a party having no interest in the above-

                styled case, is hereby appointed special agent for service of Summons and Complaint in this case

                upon the Defendants.

                        SO ORDERED, this 30th       November
                                         ___ day of _________________, 2020.




                                                                     Judge, Superior Court of Gwinnett County


                                       AFFIDAVIT OF SERVICE SHALL LIST ALL DOCUMENTS SERVED

                #3100552v1


Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 195 of 235




                ORDER PREPARED BY:

                Robert L. Ashe III
                Georgia Bar No. 208077
                ashe@bmelaw.com
                BONDURANT MIXSON & ELMORE, LLP
                3900 One Atlantic Center
                1201 West Peachtree Street, NW
                Atlanta, Georgia 30309
                Tel.: (404) 881-4100




                #3100552v1


Copy from re:SearchGA
                                                                                                                E-FILED IN OFFICE - AI
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 196 of 235
                                                                                  CLERK OF SUPERIOR COURT
                                                                                                          GWINNETT COUNTY, GEORGIA
                                                                                                                   20-A-07909-10
                                                                                                               12/9/2020 3:55 PM

                                  IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                                                                           CLERK OF SUPERIOR COURT
                                               STATE OF GEORGIA


                 GWINNETT COUNTY, GEORGIA;
                 CITY OF BROOKHAVEN, GEORGIA;
                 and UNIFIED GOVERNMENT OF
                 ATHENS-CLARKE COUNTY,
                 GEORGIA; on behalf of themselves and                               CIVIL ACTION FILE
                 all others similarly situated,
                                                                                    NO. 20-A-07909-10
                          Plaintiffs,

                 v.
                                                                                    Jury Trial Demanded
                 NETFLIX, INC.; HULU, LLC;
                 DISNEY DTC LLC; DIRECTV, LLC;
                 DISH NETWORK CORP.; and
                 DISH NETWORK L.L.C.,

                          Defendants.



                                           PLAINTIFFS’ NOTICE OF FILING


                         Plaintiffs hereby give notice to the court and the parties of their filing of:

                      1. Waiver of Service of Summons signed by counsel for Hulu, LLC dated December
                         1, 2020

                      2. Waiver of Service of Summons signed by counsel for Disney DTC LLC dated
                         December 1, 2020

                      3. Affidavit of Service showing service of the Petition for Declaratory Judgment in
                         the above-styled action upon Directv, LLC c/o CT Corporation System on
                         December 2, 2020

                      4. Waiver of Service of Summons signed by counsel for DISH Network Corp. and
                         DISH Network L.L.C. dated December 3, 2020

                      5. Waiver of Service of Summons signed by counsel for Netflix, Inc. dated
                         December 4, 2020




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 197 of 235




                        Respectfully submitted this 9th day of December, 2020.


                                                         /s/ Robert L. Ashe III
                                                         Timothy Rigsbee
                                                         Georgia Bar No. 605579
                                                         rigsbee@bmelaw.com
                                                         Robert L. Ashe III
                                                         Georgia Bar No. 208077
                                                         ashe@bmelaw.com
                                                         Jennifer L. Peterson
                                                         Georgia Bar No. 601355
                                                         peterson@bmelaw.com
                                                         BONDURANT MIXSON & ELMORE, LLP
                                                         1201 West Peachtree Street, NW
                                                         Suite 3900
                                                         Atlanta, GA 30309
                                                         Telephone: 404.881.4100
                                                         Fax: 404.881.4111

                                                         Steven M. Berezney (pro hac vice pending)
                                                         sberezney@koreintillery.com
                                                         Garrett R. Broshuis (pro hac vice pending)
                                                         gbroshuis@koreintillery.com
                                                         KOREIN TILLERY, LLC
                                                         505 N. 7th Street, Suite 3600
                                                         St. Louis, MO 63101
                                                         Telephone: 314.241.4844
                                                         Fax: 314.241.1854

                                                         Attorneys for Plaintiffs




                #3111571v1
                                                            2

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 198 of 235




                                              CERTIFICATE OF SERVICE

                        I hereby certify that I have this date served a copy the foregoing Notice of Filing

                upon the following via U.S. Mail with adequate postage thereon to:


                               Robert C. Collins III
                               LATHAM & WATKINS LLP
                               330 North Wabash Avenue
                               Suite 2800
                               Chicago, IL 60611
                               Robert.Collins@lw.com

                               Victor Jih
                               WILSON SONSINI
                               633 West Fifth Street
                               Suite 1550
                               Los Angeles, CA 90071
                               VJih@wsgr.com

                               Robert Wagner
                               THOMPSON COBURN, LLP
                               One US Bank Plaza
                               St. Louis, MO 63101
                               RWagner@thompsoncoburn.com

                               Pantelis Michalopoulos
                               Jared R. Butcher
                               STEPTOE & JOHNSON LLP
                               1330 Connecticut Avenue, NW
                               Washington, DC 20036
                               PMichalopoulos@steptoe.com
                               JButcher@steptoe.com

                        Respectfully submitted this 9th day of December, 2020.


                                                                   /s/ Robert L. Ashe III
                                                                   Robert L. Ashe III
                                                                   Georgia Bar No. 208077




                #3111571v1
                                                             3

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 199 of 235




                        ATTACHMENT 1




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 200 of 235




                         IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                      STATE OF GEORGIA

              GWINNETT COUNTY,
              GEORGIA; CITY OF
              BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF
              ATHENS-CLARKE COUNTY,                           CIVIL ACTION FILE
              GEORGIA; on behalf of
              themselves and all others similarly             NO. 20-A-07909-10
              situated,

                        Plaintiffs,
                                                              Jury Trial Demanded
              v.

              NETFLIX, INC.; HULU, LLC;
              DISNEY DTC LLC; DIRECTV,
              LLC; DISH NETWORK CORP.;
              and DISH NETWORK L.L.C.,

                        Defendants.


                                      WAIVER OF SERVICE OF SUMMONS

             Return to:       Robert L. Ashe III
                              BONDURANT, MIXSON & ELMORE LLP
                              1201 West Peachtree Street NW
                              Suite 3900
                              Atlanta, Georgia 30309

                    I acknowledge receipt of your request that I waive service of a summons in

             the above-referenced action. I have also received a copy of the complaint in the

             action, two copies of this instrument, and a means by which I can return the signed

             waiver to you without cost to me. I understand that I am entitled to consult with


             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 201 of 235




             my own attorney regarding the consequences of my signing this waiver.

                    I agree to save the cost of service of a summons and an additional copy of

             the complaint in this lawsuit by not requiring that I (or the entity on whose behalf I

             am acting) be served with judicial process in the manner provided by the Georgia

             Rules of Civil Procedure.

                    I (or the entity on whose behalf I am acting) will retain all defenses or

             objections to the lawsuit or to the jurisdiction or venue of the court except for

             objections based on a defect in the summons or in the service of the summons.

                    I understand that a judgment may be entered against me (or the entity on

             whose behalf I am acting) if an answer is not served upon you within 60 days after

             the date this waiver was sent, or within 90 days of that date if the request for the

             waiver was sent outside the United States.

                    This 1st day of December, 2020.



                                              /s/ Victor Jih
                                              Victor Jih
                                              as attorney for Defendant Hulu, LLC




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 202 of 235




                              NOTICE OF LAWSUIT AND REQUEST FOR
                                WAIVER OF SERVICE OF SUMMONS

             TO: HULU, LLC

                    A lawsuit has been commenced against you (or the entity on whose behalf

             you are addressed). A copy of the complaint is attached to this notice. The

             complaint has been filed in the Superior Court of DeKalb County for the State of

             Georgia in and for the County of DeKalb and has been assigned case number

             20CV7727.

                    This is not a formal summons or notification from the court, but rather my

             request pursuant to Code Section 9-11-4 of the Official Code of Georgia Annotated

             that you sign and return the enclosed Waiver of Service in order to save the cost of

             serving you with a judicial summons and an additional copy of the complaint. The

             cost of service will be avoided if I receive a signed copy of the waiver within 30

             days (or 60 days if located outside any judicial district of the United States) after

             the date designated below as the date on which this Notice of Lawsuit and Request

             for Waiver of Service of Summons is sent. I have offered to enclose a self-

             addressed stamped envelope (or other means of cost-free return) for your use if you

             request such formality. YOU ARE ENTITLED TO CONSULT WITH YOUR

             ATTORNEY REGARDING THIS MATTER.

                    If you comply with this request and return the signed Waiver of Service, the

             waiver will be filed with the court and no summons will be served on you. The

             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 203 of 235




             action will then proceed as if you had been served on the date the waiver is filed

             except that you will not be obligated to answer or otherwise respond to the

             complaint within 60 days from the date designated below as the date on which this

             notice is sent (or within 90 days from that date if your address is not in any judicial

             district of the United States).

                    If you do not return the signed waiver within the time indicated, I will take

             appropriate steps to effect formal service in a manner authorized by the Georgia

             Rules of Civil Procedure and then, to the extent authorized by those rules, I will

             ask the court to require you (or the party on whose behalf you are addressed) to

             pay the full cost of such service. In that connection, please read the statement

             concerning the duty of parties to avoid unnecessary costs of service of summons,

             which is set forth on the Notice of Duty to Avoid Unnecessary Costs of Service of

             Summons enclosed herein.

                    I affirm that this Notice of Lawsuit and Request for Waiver of Service of

             Summons is being sent to you on behalf of the Plaintiff on this 27th day of

             November, 2020.

                                                            /s/ Robert L. Ashe III
                                                            Robert L. Ashe III
                                                            Attorney for Plaintiffs




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 204 of 235




                                NOTICE OF DUTY TO AVOID UNNECESSARY
                                    COSTS OF SERVICE OF SUMMONS

                    Subsection (d) of Code Section 9-11-4 of the Official Code of Georgia Annotated

             requires certain parties to cooperate in saving unnecessary costs of service of the

             summons and the pleading. A defendant located in the United States who, after being

             notified of an action and asked by a plaintiff located in the United States to waive service

             of a summons, fails to do so will be required to bear the cost of such service unless good

             cause be shown for such defendant's failure to sign and return the waiver.

                    It is not good cause for a failure to waive service that a party believes that the

             complaint is unfounded, or that the action has been brought in an improper place or in a

             court that lacks jurisdiction over the subject matter of the action or over its person or

             property. A party who waives service of the summons retains all defenses and objections

             (except any relating to the summons or to the service of the summons), and may later

             object to the jurisdiction of the court or to the place where the action has been brought.

                    A defendant who waives service must, within the time specified on the waiver

             form, serve on the plaintiff's attorney (or unrepresented plaintiff) a response to the

             complaint and also must file a signed copy of the response with the court. If the answer is

             not served within this time, a default judgment may be taken against that defendant. By

             waiving service, a defendant is allowed more time to answer than if the summons had

             been actually served when the request for waiver of service was received.




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 205 of 235




                        ATTACHMENT 2




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 206 of 235




                         IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                      STATE OF GEORGIA

              GWINNETT COUNTY,
              GEORGIA; CITY OF
              BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF
              ATHENS-CLARKE COUNTY,                           CIVIL ACTION FILE
              GEORGIA; on behalf of
              themselves and all others similarly             NO. 20-A-07909-10
              situated,

                        Plaintiffs,
                                                              Jury Trial Demanded
              v.

              NETFLIX, INC.; HULU, LLC;
              DISNEY DTC LLC; DIRECTV,
              LLC; DISH NETWORK CORP.;
              and DISH NETWORK L.L.C.,

                        Defendants.


                                      WAIVER OF SERVICE OF SUMMONS

             Return to:       Robert L. Ashe III
                              BONDURANT, MIXSON & ELMORE LLP
                              1201 West Peachtree Street NW
                              Suite 3900
                              Atlanta, Georgia 30309

                    I acknowledge receipt of your request that I waive service of a summons in

             the above-referenced action. I have also received a copy of the complaint in the

             action, two copies of this instrument, and a means by which I can return the signed

             waiver to you without cost to me. I understand that I am entitled to consult with


             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 207 of 235




             my own attorney regarding the consequences of my signing this waiver.

                    I agree to save the cost of service of a summons and an additional copy of

             the complaint in this lawsuit by not requiring that I (or the entity on whose behalf I

             am acting) be served with judicial process in the manner provided by the Georgia

             Rules of Civil Procedure.

                    I (or the entity on whose behalf I am acting) will retain all defenses or

             objections to the lawsuit or to the jurisdiction or venue of the court except for

             objections based on a defect in the summons or in the service of the summons.

                    I understand that a judgment may be entered against me (or the entity on

             whose behalf I am acting) if an answer is not served upon you within 60 days after

             the date this waiver was sent, or within 90 days of that date if the request for the

             waiver was sent outside the United States.

                    This 1st day of December, 2020.



                                               /s/ Victor Jih
                                              Victor Jih
                                              as attorney for Defendant Disney DTC LLC




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 208 of 235




                              NOTICE OF LAWSUIT AND REQUEST FOR
                                WAIVER OF SERVICE OF SUMMONS

             TO: Disney DTC, LLC

                    A lawsuit has been commenced against you (or the entity on whose behalf

             you are addressed). A copy of the complaint is attached to this notice. The

             complaint has been filed in the Superior Court of DeKalb County for the State of

             Georgia in and for the County of DeKalb and has been assigned case number

             20CV7727.

                    This is not a formal summons or notification from the court, but rather my

             request pursuant to Code Section 9-11-4 of the Official Code of Georgia Annotated

             that you sign and return the enclosed Waiver of Service in order to save the cost of

             serving you with a judicial summons and an additional copy of the complaint. The

             cost of service will be avoided if I receive a signed copy of the waiver within 30

             days (or 60 days if located outside any judicial district of the United States) after

             the date designated below as the date on which this Notice of Lawsuit and Request

             for Waiver of Service of Summons is sent. I have offered to enclose a self-

             addressed stamped envelope (or other means of cost-free return) for your use if you

             request such formality. YOU ARE ENTITLED TO CONSULT WITH YOUR

             ATTORNEY REGARDING THIS MATTER.

                    If you comply with this request and return the signed Waiver of Service, the

             waiver will be filed with the court and no summons will be served on you. The

             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 209 of 235




             action will then proceed as if you had been served on the date the waiver is filed

             except that you will not be obligated to answer or otherwise respond to the

             complaint within 60 days from the date designated below as the date on which this

             notice is sent (or within 90 days from that date if your address is not in any judicial

             district of the United States).

                    If you do not return the signed waiver within the time indicated, I will take

             appropriate steps to effect formal service in a manner authorized by the Georgia

             Rules of Civil Procedure and then, to the extent authorized by those rules, I will

             ask the court to require you (or the party on whose behalf you are addressed) to

             pay the full cost of such service. In that connection, please read the statement

             concerning the duty of parties to avoid unnecessary costs of service of summons,

             which is set forth on the Notice of Duty to Avoid Unnecessary Costs of Service of

             Summons enclosed herein.

                    I affirm that this Notice of Lawsuit and Request for Waiver of Service of

             Summons is being sent to you on behalf of the Plaintiff on this 27th day of

             November, 2020.

                                                            /s/ Robert L. Ashe III
                                                            Robert L. Ashe III
                                                            Attorney for Plaintiffs




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 210 of 235




                                NOTICE OF DUTY TO AVOID UNNECESSARY
                                    COSTS OF SERVICE OF SUMMONS

                    Subsection (d) of Code Section 9-11-4 of the Official Code of Georgia Annotated

             requires certain parties to cooperate in saving unnecessary costs of service of the

             summons and the pleading. A defendant located in the United States who, after being

             notified of an action and asked by a plaintiff located in the United States to waive service

             of a summons, fails to do so will be required to bear the cost of such service unless good

             cause be shown for such defendant's failure to sign and return the waiver.

                    It is not good cause for a failure to waive service that a party believes that the

             complaint is unfounded, or that the action has been brought in an improper place or in a

             court that lacks jurisdiction over the subject matter of the action or over its person or

             property. A party who waives service of the summons retains all defenses and objections

             (except any relating to the summons or to the service of the summons), and may later

             object to the jurisdiction of the court or to the place where the action has been brought.

                    A defendant who waives service must, within the time specified on the waiver

             form, serve on the plaintiff's attorney (or unrepresented plaintiff) a response to the

             complaint and also must file a signed copy of the response with the court. If the answer is

             not served within this time, a default judgment may be taken against that defendant. By

             waiving service, a defendant is allowed more time to answer than if the summons had

             been actually served when the request for waiver of service was received.




             #3102157v1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 211 of 235




                        ATTACHMENT 3




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 212 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 213 of 235




                        ATTACHMENT 4




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 214 of 235




                         IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                      STATE OF GEORGIA

              GWINNETT COUNTY,
              GEORGIA; CITY OF
              BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF
              ATHENS-CLARKE COUNTY,                           CIVIL ACTION FILE
              GEORGIA; on behalf of
              themselves and all others similarly             NO. 20-A-07909-10
              situated,

                        Plaintiffs,
                                                              Jury Trial Demanded
              v.

              NETFLIX, INC.; HULU, LLC;
              DISNEY DTC LLC; DIRECTV,
              LLC; DISH NETWORK CORP.;
              and DISH NETWORK L.L.C.,

                        Defendants.


                                      WAIVER OF SERVICE OF SUMMONS

             Return to:       Robert L. Ashe III
                              BONDURANT, MIXSON & ELMORE LLP
                              1201 West Peachtree Street NW
                              Suite 3900
                              Atlanta, Georgia 30309

                    DISH Network Corp. and DISH Network L.L.C. acknowledge receipt of

             your request that they waive service of a summons in the above-referenced action.

             They have also received a copy of the complaint in the action, two copies of this




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 215 of 235




             instrument, and a means by which they can return the signed waiver to you without

             cost to them. They understand that they are entitled to consult with their own

             attorney regarding the consequences of signing this waiver.

                    DISH Network Corp. and DISH Network L.L.C. agree to save the cost of

             service of a summons and an additional copy of the complaint in this lawsuit by

             not requiring that they be served with judicial process in the manner provided by

             the Georgia Rules of Civil Procedure.

                    DISH Network Corp. and DISH Network L.L.C. will retain all defenses or

             objections to the lawsuit or to the jurisdiction or venue of the court except for

             objections based on a defect in the summons or in the service of the summons.

                    DISH Network Corp. and DISH Network L.L.C. understand that a judgment

             may be entered against them if an answer is not served upon you within 60 days

             after the date this waiver was sent, or within 90 days of that date if the request for

             the waiver was sent outside the United States.

                    Executed this 3rd day of December, 2020.
                                                         /s/ Jared R. Butcher

                                                            STEPTOE & JOHNSON LLP
                                                            Pantelis Michalopoulos
                                                            Jared R. Butcher
                                                            1330 Connecticut Avenue, N.W.
                                                            Washington, D.C. 20036
                                                            Telephone: (202) 429-3000

                                                            Attorneys for DISH Network Corp.
                                                            and DISH Network L.L.C.




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 216 of 235




                              NOTICE OF LAWSUIT AND REQUEST FOR
                                WAIVER OF SERVICE OF SUMMONS

             TO: DISH Network Corp. and DISH Network L.L.C.

                    A lawsuit has been commenced against you (or the entity on whose behalf

             you are addressed). A copy of the complaint is attached to this notice. The

             complaint has been filed in the Superior Court of DeKalb County for the State of

             Georgia in and for the County of DeKalb and has been assigned case number

             20CV7727.

                    This is not a formal summons or notification from the court, but rather my

             request pursuant to Code Section 9-11-4 of the Official Code of Georgia Annotated

             that you sign and return the enclosed Waiver of Service in order to save the cost of

             serving you with a judicial summons and an additional copy of the complaint. The

             cost of service will be avoided if I receive a signed copy of the waiver within 30

             days (or 60 days if located outside any judicial district of the United States) after

             the date designated below as the date on which this Notice of Lawsuit and Request

             for Waiver of Service of Summons is sent. I have offered to enclose a self-

             addressed stamped envelope (or other means of cost-free return) for your use if you

             request such formality. YOU ARE ENTITLED TO CONSULT WITH YOUR

             ATTORNEY REGARDING THIS MATTER.

                    If you comply with this request and return the signed Waiver of Service, the

             waiver will be filed with the court and no summons will be served on you. The




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 217 of 235




             action will then proceed as if you had been served on the date the waiver is filed

             except that you will not be obligated to answer or otherwise respond to the

             complaint within 60 days from the date designated below as the date on which this

             notice is sent (or within 90 days from that date if your address is not in any judicial

             district of the United States).

                    If you do not return the signed waiver within the time indicated, I will take

             appropriate steps to effect formal service in a manner authorized by the Georgia

             Rules of Civil Procedure and then, to the extent authorized by those rules, I will

             ask the court to require you (or the party on whose behalf you are addressed) to

             pay the full cost of such service. In that connection, please read the statement

             concerning the duty of parties to avoid unnecessary costs of service of summons,

             which is set forth on the Notice of Duty to Avoid Unnecessary Costs of Service of

             Summons enclosed herein.

                    I affirm that this Notice of Lawsuit and Request for Waiver of Service of

             Summons is being sent to you on behalf of the Plaintiff on this 27th day of

             November, 2020.

                                                            /s/ Robert L. Ashe III
                                                            Robert L. Ashe III
                                                            Attorney for Plaintiffs




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 218 of 235




                               NOTICE OF DUTY TO AVOID UNNECESSARY
                                   COSTS OF SERVICE OF SUMMONS

                    Subsection (d) of Code Section 9-11-4 of the Official Code of Georgia Annotated

             requires certain parties to cooperate in saving unnecessary costs of service of the

             summons and the pleading. A defendant located in the United States who, after being

             notified of an action and asked by a plaintiff located in the United States to waive service

             of a summons, fails to do so will be required to bear the cost of such service unless good

             cause be shown for such defendant's failure to sign and return the waiver.

                    It is not good cause for a failure to waive service that a party believes that the

             complaint is unfounded, or that the action has been brought in an improper place or in a

             court that lacks jurisdiction over the subject matter of the action or over its person or

             property. A party who waives service of the summons retains all defenses and objections

             (except any relating to the summons or to the service of the summons), and may later

             object to the jurisdiction of the court or to the place where the action has been brought.

                    A defendant who waives service must, within the time specified on the waiver

             form, serve on the plaintiff's attorney (or unrepresented plaintiff) a response to the

             complaint and also must file a signed copy of the response with the court. If the answer is

             not served within this time, a default judgment may be taken against that defendant. By

             waiving service, a defendant is allowed more time to answer than if the summons had

             been actually served when the request for waiver of service was received.




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 219 of 235




                        ATTACHMENT 5




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 220 of 235




                         IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                      STATE OF GEORGIA

              GWINNETT COUNTY,
              GEORGIA; CITY OF
              BROOKHAVEN, GEORGIA; and
              UNIFIED GOVERNMENT OF
              ATHENS-CLARKE COUNTY,                           CIVIL ACTION FILE
              GEORGIA; on behalf of
              themselves and all others similarly             NO. 20-A-07909-10
              situated,

                        Plaintiffs,
                                                              Jury Trial Demanded
              v.

              NETFLIX, INC.; HULU, LLC;
              DISNEY DTC LLC; DIRECTV,
              LLC; DISH NETWORK CORP.;
              and DISH NETWORK L.L.C.,

                        Defendants.


                                      WAIVER OF SERVICE OF SUMMONS

             Return to:       Robert L. Ashe III
                              BONDURANT, MIXSON & ELMORE LLP
                              1201 West Peachtree Street NW
                              Suite 3900
                              Atlanta, Georgia 30309

                    I acknowledge receipt of your request that I waive service of a summons in

             the above-referenced action. I have also received a copy of the complaint in the

             action, two copies of this instrument, and a means by which I can return the signed

             waiver to you without cost to me. I understand that I am entitled to consult with




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 221 of 235




             my own attorney regarding the consequences of my signing this waiver.

                    I agree to save the cost of service of a summons and an additional copy of

             the complaint in this lawsuit by not requiring that I (or the entity on whose behalf I

             am acting) be served with judicial process in the manner provided by the Georgia

             Rules of Civil Procedure.

                    I (or the entity on whose behalf I am acting) will retain all defenses or

             objections to the lawsuit or to the jurisdiction or venue of the court except for

             objections based on a defect in the summons or in the service of the summons.

                    I understand that a judgment may be entered against me (or the entity on

             whose behalf I am acting) if an answer is not served upon you within 60 days after

             the date this waiver was sent, or within 90 days of that date if the request for the

             waiver was sent outside the United States.

                    This 4th day of December, 2020.



                                              /s/ Robert C. Collins III
                                              Robert C. Collins III
                                              as attorney for NETFLIX, INC.




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 222 of 235




                              NOTICE OF LAWSUIT AND REQUEST FOR
                                WAIVER OF SERVICE OF SUMMONS

             TO: Netflix, Inc.

                    A lawsuit has been commenced against you (or the entity on whose behalf

             you are addressed). A copy of the complaint is attached to this notice. The

             complaint has been filed in the Superior Court of DeKalb County for the State of

             Georgia in and for the County of DeKalb and has been assigned case number

             20CV7727.

                    This is not a formal summons or notification from the court, but rather my

             request pursuant to Code Section 9-11-4 of the Official Code of Georgia Annotated

             that you sign and return the enclosed Waiver of Service in order to save the cost of

             serving you with a judicial summons and an additional copy of the complaint. The

             cost of service will be avoided if I receive a signed copy of the waiver within 30

             days (or 60 days if located outside any judicial district of the United States) after

             the date designated below as the date on which this Notice of Lawsuit and Request

             for Waiver of Service of Summons is sent. I have offered to enclose a self-

             addressed stamped envelope (or other means of cost-free return) for your use if you

             request such formality. YOU ARE ENTITLED TO CONSULT WITH YOUR

             ATTORNEY REGARDING THIS MATTER.

                    If you comply with this request and return the signed Waiver of Service, the




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 223 of 235




             waiver will be filed with the court and no summons will be served on you. The

             action will then proceed as if you had been served on the date the waiver is filed

             except that you will not be obligated to answer or otherwise respond to the

             complaint within 60 days from the date designated below as the date on which this

             notice is sent (or within 90 days from that date if your address is not in any judicial

             district of the United States).

                    If you do not return the signed waiver within the time indicated, I will take

             appropriate steps to effect formal service in a manner authorized by the Georgia

             Rules of Civil Procedure and then, to the extent authorized by those rules, I will

             ask the court to require you (or the party on whose behalf you are addressed) to

             pay the full cost of such service. In that connection, please read the statement

             concerning the duty of parties to avoid unnecessary costs of service of summons,

             which is set forth on the Notice of Duty to Avoid Unnecessary Costs of Service of

             Summons enclosed herein.

                    I affirm that this Notice of Lawsuit and Request for Waiver of Service of

             Summons is being sent to you on behalf of the Plaintiff on this 27th day of

             November, 2020.

                                                            /s/ Robert L. Ashe III
                                                            Robert L. Ashe III
                                                            Attorney for Plaintiffs




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 224 of 235




                               NOTICE OF DUTY TO AVOID UNNECESSARY
                                   COSTS OF SERVICE OF SUMMONS

                    Subsection (d) of Code Section 9-11-4 of the Official Code of Georgia Annotated

             requires certain parties to cooperate in saving unnecessary costs of service of the

             summons and the pleading. A defendant located in the United States who, after being

             notified of an action and asked by a plaintiff located in the United States to waive service

             of a summons, fails to do so will be required to bear the cost of such service unless good

             cause be shown for such defendant's failure to sign and return the waiver.

                    It is not good cause for a failure to waive service that a party believes that the

             complaint is unfounded, or that the action has been brought in an improper place or in a

             court that lacks jurisdiction over the subject matter of the action or over its person or

             property. A party who waives service of the summons retains all defenses and objections

             (except any relating to the summons or to the service of the summons), and may later

             object to the jurisdiction of the court or to the place where the action has been brought.

                    A defendant who waives service must, within the time specified on the waiver

             form, serve on the plaintiff's attorney (or unrepresented plaintiff) a response to the

             complaint and also must file a signed copy of the response with the court. If the answer is

             not served within this time, a default judgment may be taken against that defendant. By

             waiving service, a defendant is allowed more time to answer than if the summons had

             been actually served when the request for waiver of service was received.




Copy from re:SearchGA
                                                                                         E-FILED IN OFFICE - AI
                  Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 225 of 235
                                                                                 CLERK OF SUPERIOR COURT
                                                                                   GWINNETT COUNTY, GEORGIA
                                                                                            20-A-07909-10
                                                                                        12/9/2020 3:51 PM


                                                                                    CLERK OF SUPERIOR COURT




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 226 of 235




Copy from re:SearchGA
                  Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 227 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 228 of 235




                                             CERTIFICATE OF SERVICE

                        I hereby certify that I have this date served a copy the foregoing VERIFIED

                APPLICATION OF GARRETT R. BROSHUIS FOR PRO HAC VICE ADMISSION

                upon the following via U.S. Mail with adequate postage thereon to:

                               Robert C. Collins III
                               LATHAM & WATKINS LLP
                               330 North Wabash Avenue
                               Suite 2800
                               Chicago, IL 60611
                               Robert.Collins@lw.com

                               Victor Jih
                               WILSON SONSINI
                               633 West Fifth Street
                               Suite 1550
                               Los Angeles, CA 90071
                               VJih@wsgr.com

                               Robert Wagner
                               THOMPSON COBURN, LLP
                               One US Bank Plaza
                               St. Louis, MO 63101
                               RWagner@thompsoncoburn.com

                               Pantelis Michalopoulos
                               Jared R. Butcher
                               STEPTOE & JOHNSON LLP
                               1330 Connecticut Avenue, NW
                               Washington, DC 20036
                               PMichalopoulos@steptoe.com
                               JButcher@steptoe.com

                               State Bar of Georgia
                               Attn: Kathy Jackson, Office of the General Counsel
                               104 Marietta Street, NW
                               Suite 100
                               Atlanta, GA 30303

                        Respectfully submitted this 9th day of December, 2020.

                                                          /s/ Robert L. Ashe III
                                                          Robert L. Ashe III, Georgia Bar No. 208077




Copy from re:SearchGA
                                                                                          E-FILED IN OFFICE - AI
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 229 of 235
                                                                                  CLERK OF SUPERIOR COURT
                                                                                    GWINNETT COUNTY, GEORGIA
                                                                                             20-A-07909-10
                                                                                         12/9/2020 3:51 PM


                                                                                     CLERK OF SUPERIOR COURT




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 230 of 235




Copy from re:SearchGA
                  Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 231 of 235




Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 232 of 235




                                             CERTIFICATE OF SERVICE

                        I hereby certify that I have this date served a copy the foregoing VERIFIED

                APPLICATION OF STEPHEN M. BEREZNEY FOR PRO HAC VICE ADMISSION

                upon the following via U.S. Mail with adequate postage thereon to:

                               Robert C. Collins III
                               LATHAM & WATKINS LLP
                               330 North Wabash Avenue
                               Suite 2800
                               Chicago, IL 60611
                               Robert.Collins@lw.com

                               Victor Jih
                               WILSON SONSINI
                               633 West Fifth Street
                               Suite 1550
                               Los Angeles, CA 90071
                               VJih@wsgr.com

                               Robert Wagner
                               THOMPSON COBURN, LLP
                               One US Bank Plaza
                               St. Louis, MO 63101
                               RWagner@thompsoncoburn.com

                               Pantelis Michalopoulos
                               Jared R. Butcher
                               STEPTOE & JOHNSON LLP
                               1330 Connecticut Avenue, NW
                               Washington, DC 20036
                               PMichalopoulos@steptoe.com
                               JButcher@steptoe.com

                               State Bar of Georgia
                               Attn: Kathy Jackson, Office of the General Counsel
                               104 Marietta Street, NW
                               Suite 100
                               Atlanta, GA 30303

                        Respectfully submitted this 9th day of December, 2020.

                                                          /s/ Robert L. Ashe III
                                                          Robert L. Ashe III, Georgia Bar No. 208077




Copy from re:SearchGA
                                                                                                         E-FILED IN OFFICE - AI
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 233 of 235
                                                                                  CLERK OF SUPERIOR COURT
                                                                                                GWINNETT COUNTY, GEORGIA
                                                                                                         20-A-07909-10
                                                                                                    12/17/2020 5:03 PM

                               IN THE SUPERIOR COURT OF GWINNETT COUNTY
                                                                                                 CLERK OF SUPERIOR COURT
                                            STATE OF GEORGIA

              GWINNETT COUNTY, GEORGIA;                    )
              CITY OF BROOKHAVEN, GEORGIA;                 )
              and UNIFIED GOVERNMENT OF                    )
              ATHENS-CLARK COUNTY, GEORGIA;                )
              on behalf of themselves and all others       )   CIVIL NO. 20-A-07909-10
              similarly situated,                          )
                                                           )
                            Plaintiffs,                    )
                                                           )
              v.                                           )
                                                           )
              NETFLIX, INC.; HULU, LLC; DISNEY             )
              DTC LLC; DIRECTV, LLC; DISH                  )
              NETWORK CORP.; and DISH                      )
              NETWORK L.L.C.,                              )
                                                           )
                            Defendants.                    )

                        STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT

                    Pursuant to O.C.G.A. § 9-11-6(b), Plaintiffs and Defendant DIRECTV, LLC hereby

             stipulate that the time for Defendant DIRECTV, LLC to move, plead, or otherwise respond to the

             Complaint in the above-captioned case is extended through and including February 3, 2021.

                    This 17th day of December, 2020.

              /s/ Robert L. Ashe III                           /s/ Ava J. Conger
              Timothy Rigsbee                                  Henry Walker
              Georgia Bar No. 605579                           Georgia Bar No. 732254
              Robert L. Ashe III                               John P. Jett
              Georgia Bar No. 208077                           Georgia Bar No. 827033
              Jennifer L. Peterson                             Ava J. Conger
              Georgia Bar No. 601355                           Georgia Bar No. 676247
              BONDURANT MIXSON & ELMORE, LLP                   KILPATRICK TOWNSEND & STOCKTON LLP
              1201 West Peachtree Street, NW, Suite 3900       1100 Peachtree Street, Suite 2800
              Atlanta, GA 30309                                Atlanta, Georgia 30309
              (404) 881-4100                                   (404) 815-6500
              (404) 881-4111 (facsimile)                       (404) 815-6555 (facsimile)
              rigsbee@bmelaw.com                               hwalker@kilpatricktownsend.com
              ashe@bmelaw.com                                  jjett@kilpatricktownsend.com
              peterson@bmelaw.com                              aconger@kilpatricktownsend.com



                                                           1

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 234 of 235




              Counsel for Plaintiffs                   Counsel for Defendant DIRECTV, LLC




                                                   2

Copy from re:SearchGA
                   Case 1:21-cv-00021-MLB Document 1-1 Filed 01/04/21 Page 235 of 235




                                              CERTIFICATE OF SERVICE

                    This certifies that I have this day served a true and correct copy of the within and foregoing

             STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT by e-mail and by

             depositing a copy of same in the U.S. Mail, with sufficient postage thereon to insure delivery, and

             properly addressed as follows:

             Timothy Rigsbee (rigsbee@bmelaw.com)
             Robert L. Ashe III (ashe@bmelaw.com)
             Jennifer L. Peterson (peterson@bmelaw.com)
             BONDURANT MIXSON & ELMORE, LLP
             1201 West Peachtree Street, NW, Suite 3900
             Atlanta, GA 30309


                    This 17th day of December, 2020.


                                                                  /s/ Ava J. Conger
              KILPATRICK TOWNSEND & STOCKTON                      Ava J. Conger
              LLP                                                 Georgia Bar No. 676247
              1100 Peachtree Street, Suite 2800
              Atlanta, Georgia 30309
              (404) 815-6500
              (404) 815-6555 (facsimile)
              aconger@kilpatricktownsend.com                      Counsel for Defendant DIRECTV, LLC




                                                              3

Copy from re:SearchGA
